Order entered February 28, 2013




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-12-01627-CR

                                THE STATE OF TEXAS, Appellant

                                                V.

                                      LUIS LOPEZ, Appellee

                          On Appeal from the 194th Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. F12-59529-M

                                             ORDER
           The reporter’s record is more than one month overdue in this State’s appeal.

Accordingly, the Court ORDERS Belinda Baraka, official court reporter of the 194th Judicial

District Court, to file the reporter’s record of the suppression hearing within THIRTY DAYS of

the date of this order.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Belinda Baraka, official court reporter, 194th Judicial District Court, and to counsel for all

parties.

                                                       /s/   DAVID EVANS
                                                             JUSTICE